DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VI in the reply filed on May 24, 2022 is acknowledged. Claims 1-164 and 185-224 were canceled by preliminary amendment and claims 166-178 are non-elected and withdrawn from examination. All elected claims 165 and 179-184 are examined in this non-final office action.
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 165 and 179-184 are rejected under 35 USC 103 as being unpatentable over Zucker et al., US 2020/0143172 “Zucker,” in view of Shmueli, US  2021/0027360. 
In Zucker see at least:
(underlined art text is for reading convenience and emphasis)
Regarding claim 165. (Original) A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform a method for automatically updating a plurality of virtual shopping carts, the method comprising:
[Zucker: 0023] FIG. 1 shows an example of a video surveillance system 100 that can track the movement of a shopper 102 within a shopping area 104 of a store, in accordance with some examples. The system 100 can be used with either or both approaches discussed above. The configuration of FIG. 1 is but one example; other suitable configurations can also be used.
[Zucker 0024] A video camera 106 can be positioned to capture a video stream 108 of the shopping area 104. In some examples, an optional second video camera 110 can be positioned to capture an optional second video stream 112 of at least a portion of the shopping area 104. In some examples, at least one of the video cameras 106, 110 can capture at least a portion of a designated check-out area 126 of the store. In some examples, the fields of view 118, 120 of the cameras can overlap in at least a portion of the confined area 104. In other examples, the fields of view may not overlap. In some examples, the video streams from the cameras can be processed downstream in a manner such that the cameras need not be explicitly aligned or registered to each other, such as by providing spatial (x, y, z) coordinates of the cameras. Eliminating the alignment of the cameras to each other is a benefit of the manner in which the video streams are processed. In some examples, there can be more than two cameras, each producing a corresponding video stream of at least a portion of the shopping area 104.
receiving image data captured in a retail store, wherein a first shopping receptacle and a second shopping receptacle are represented in the received image data;
Rejection is based upon the teachings applied to claim 165 by Zucker and further upon the combination of Zucker-Shmueli.
receiving image data captured in a retail store, wherein a first shopping receptacle … represented in the received image data;
In Zucker see at least:
[Zucker: 0008] A system can visually track which items in a store are selected for purchase by a shopper. The system can form a virtual shopping cart by analyzing multiple images, over time, to determine which purchasable items are located with the shopper, such as in a physical shopping cart, in a basket, or held by the shopper. By analyzing multiple images, over time, the system can account for items misidentified in one or more images, or fully or partially obscured in one or more images as the shopper traverses the store. Alternatively, the system can form a virtual shopping cart by analyzing instances in which a purchasable item is removed from a shelf or placed on a shelf. Items removed from, but not returned to, a shelf can be considered to be selected for purchase. The system can include a frictionless checkout that charges the shopper for the selected items. Please note: For examination purposes, the first receptacle is a physical shopping cart.
[Zucker: 0009] In both of the approaches mentioned above, to check out a shopper, the system can perform a query to determine what purchasable items are located with the shopper, and can charge an account associated with the shopper for the items. The approaches mentioned above are an improvement over merely analyzing an image of the shopping cart, because the approaches can identify items that are obscured, such as items in a bag. Both of these approaches are discussed below in detail. Please note: For examination purposes, the second receptacle is a physical bag.
[Zucker: 0010] In a first approach, the system can use multiple visual detections of a shopper, over the course of a visit in the store, to determine what the shopper is purchasing. For example, if the system tracks the shopper around the store, and sees multiple instances of the shopper carrying three cans of diet root beer and a package of blue ball point pens, the system can predict that the shopper will purchase the three cans of diet root beer and the package of blue ball point pens. For this approach, overhead cameras aimed downward can be most effective, because they can capture the full surface area of a shopping cart, without having significant obscuration by one vertical side of the shopping cart.
[Zucker: 0015] In the second approach, the system can use particular events or actions to indicate that an item should be added to a cart (or otherwise selected for purchase) or removed from a cart (or otherwise de-selected for purchase). For example, the system can look for items that are removed from a shelf, and can note the identity of the shopper removing the items. Removal of an item from a shelf can add the item to a list of items to be purchased by the shopper. Similarly, placing of an item onto a shelf can delete the item from the list of items to be purchased by the shopper. For this second approach, cameras positioned around eye level or lower and aimed horizontally (as opposed to aimed vertically, downward) can be most effective, because they can capture the motions associated with taking an item off a shelf or returning an item to a shelf.
Although Zucker’s frictionless shopping system uses a first receptacle that is a physical shopping cart, a physical bag as a second receptacle and an images that capture the shopping cart, Zucker does not expressly mention capturing an image that shows both the bag and the physical shopping cart in the same image. Shmueli on the other hand would have taught Zucker techniques for capturing an image representing both the physical shopping cart and the bag.
In Shmueli see at least:
[Shmueli: 0003] AMAZON GO™ is a chain or partially automated stored, where customers are able to purchase products without being check out by a cashier or using a self-checkout station. Wikipedia details that according to a promotional video published by Amazon, the store concept uses several technologies, including computer vision, deep learning algorithms, and sensor fusion to automate much of the purchase, checkout, and payment steps associated with a retail transaction. The store concept is seen as a revolutionary model that relies on the prevalence of smartphones and geofencing technology to streamline the customer experience, as well as supply chain and inventory management. …
[Shmueli: 0004] The AMAZON GO™ store relies on an array of in-store sensors. The ceiling of the store has multiple cameras and store shelves have weight sensors, to detect which item a customer took. If a customer takes an item off the shelf, it will be added to the customer's virtual cart. Similarly, if a customer places an item back on the shelf, it is removed from the customer's virtual cart.
[Shmueli: 0066] In some exemplary embodiments, solutions for self-service shopping may be required to automate much of the purchase, checkout, payment steps associated with a retail transaction, or the like. In some exemplary embodiments, some solutions may use a set of cameras and shelves equipped with weight sensors that are configured to identify which products the shopper collects and automatically calculate the bill. … 
[Shmueli: 0074] In some exemplary embodiments, the wearable smart device may be configured to identify when the hand of the human subject touches an item, picks the item up, moves the item from one location to another, releases the item, places the item, pressing on the item, unwrapping the item, or the like. The device may be further configured to identify the item being touched by the hand(s), such as the type of the item, shape, name, or the like. Additionally or alternatively, the wearable smart device may be configured to identify other attributes related to the item, such as weight, size, temperature, texture, or the like. In some exemplary embodiments, the wearable smart device may be configured to identify when the action that the hand(s) perform on an item (e.g., touches, holds, grabs, releases, or the like) based on the visual input provided by the vision sensor. The wearable smart device may be configured to identify the item using the visual input. As an example, the device may be configured to identify the item based on an optical image, based on QR code, barcode, any combination of letters, numbers or images, or the like. In some exemplary embodiments, computer vision techniques may be employed to analyze the images. The image analysis may be performed on-device. Additionally or alternatively, off-device analysis may be implemented, such as to preserve battery and reduce computation requirements from the device, or the like.
[Shmueli: 0075] In some exemplary embodiments, the wearable smart device may be configured to identify in real-time, a target destination in which the object is being placed in during the shopping, such as a bag, a shopping cart, the hands of the subject, or the like. The visual input of the wearable smart device may be analyzed to identify a surface on which the object is being placed, a predetermined shopping cart such as a physical shopping cart of the store, a personal shopping bag, or the like. In some exemplary embodiments, the wearable smart device may be configured to identify a candidate shopping cart, and validate such candidate to be the shopping cart during the shopping session, such as based on additional visual input, such as later visual input, or the like. As an example, in response to identifying a container in which a first object is placed on, the container may be determined to be a candidate shopping cart. In response to identifying that other objects are being placed in the container by the subject, the container may be validated as the shopping cart. As another example, the container may be determined to be a component in the shopping carts, such as a bag placed inside the shopping carts, a section in a divided shopping cart, or the like. Please note: Visual input, i.e. an image, that captures the bag as a component of the shopping cart also captures the shopping cart. Also see Fig. 2 (236, 237, 238).
[Shmueli: 0075] … It may be noted that the shopping cart may dynamically change during the shopping session, such as because of placing objects in different containers during the shopping session, keeping the objects in the hands for a while before being placed in the shopping cart, or the like. A virtual shopping cart may be updated to be associated with each determined shopping cart utilized during the shopping session. An additional validation may be performed to determine that the virtual cart comprises a correct combination of items purchased by the subject and placed in different containers.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Shmeuli, which capture an image of both a first receptacle, i.e. a physical shopping cart, and a second receptacle, i.e. a bag, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Shmeuli to the teachings of Zucker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
determining that the first shopping receptacle is associated with a first virtual shopping cart and that the second shopping receptacle is associated with a second virtual shopping cart different from the first virtual shopping cart;
Rejection is based upon the teachings and rationale applied to claim 165 and further upon the combination of Zucker-Shmueli.
In Zucker-Shmueli see at least:
[Zucker: 0014] Whereas the first approach can start with stateless data, and give state to the data, an alternative second approach can start with stateful data, and composing a virtual shopping cart from stateful data. In general terms, while the first approach can form a virtual shopping cart by repeated viewings of what is actually in a shopper's real shopping cart, the alternative second approach can form the virtual shopping cart by monitoring actions in which items are added to or removed from the shopper's real shopping cart.
[Zucker: 0030] The system can also identify store items that are handled by the shoppers. When a shopper handles an item, the system can add the item to a virtual cart, which includes items to be purchased by the shopper. When the shopper returns an item to a shelf, the item can be removed from the virtual cart. Keeping track of items in this manner can allow shoppers to store their items to be purchased in a cart without having to ensure that the items are visible in the cart, and can allow shoppers to check out without having to remove the items from the cart, such as by placing them on a counter or conveyor to be scanned.
It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain the creation of a second virtual cart for the second receptacle, i.e. bag, given that Zucker-Shmueli’s system would create a virtual cart for the bag had the bag been the only receptacle.
analyzing the received image data to detect a shopper placing a first product in the first shopping receptacle and to detect the shopper placing a second product in the second shopping receptacle;
Rejection is based upon the teachings and rationale applied to claim 165 and further upon the combination of Zucker-Shmueli.
In Zucker-Shmueli see at least:
[Zucker: 0014] … the alternative second approach can form the virtual shopping cart by monitoring actions in which items are added to or removed from the shopper's real shopping cart.
[Zucker: 0055] At operation 308, instances in which a purchasable item is removed from a shelf or placed on a shelf can be visually identified, from the plurality of captured images, such that purchasable items removed from, but not returned to, a shelf are designated as selected for purchase; …
[Shmueli: 0074] In some exemplary embodiments, the wearable smart device may be configured to identify when the hand of the human subject touches an item, picks the item up, moves the item from one location to another, releases the item, places the item, pressing on the item, unwrapping the item, or the like. The device may be further configured to identify the item being touched by the hand(s), such as the type of the item, shape, name, or the like. Additionally or alternatively, the wearable smart device may be configured to identify other attributes related to the item, such as weight, size, temperature, texture, or the like. In some exemplary embodiments, the wearable smart device may be configured to identify when the action that the hand(s) perform on an item (e.g., touches, holds, grabs, releases, or the like) based on the visual input provided by the vision sensor. The wearable smart device may be configured to identify the item using the visual input. As an example, the device may be configured to identify the item based on an optical image, based on QR code, barcode, any combination of letters, numbers or images, or the like. In some exemplary embodiments, computer vision techniques may be employed to analyze the images. The image analysis may be performed on-device. Additionally or alternatively, off-device analysis may be implemented, such as to preserve battery and reduce computation requirements from the device, or the like.
in response to detecting that the shopper placed the first product in the first shopping receptacle, automatically updating the first virtual shopping cart to include information associated with the first product; and
Rejection is based upon the teachings and rationale applied to claim 165 and further upon the combination of Zucker-Shmueli.
In Zucker-Shmueli see at least:
[Zucker: 0015] In the second approach, the system can use particular events or actions to indicate that an item should be added to a cart (or otherwise selected for purchase) or removed from a cart (or otherwise de-selected for purchase). For example, the system can look for items that are removed from a shelf, and can note the identity of the shopper removing the items. Removal of an item from a shelf can add the item to a list of items to be purchased by the shopper. Similarly, placing of an item onto a shelf can delete the item from the list of items to be purchased by the shopper. For this second approach, cameras positioned around eye level or lower and aimed horizontally (as opposed to aimed vertically, downward) can be most effective, because they can capture the motions associated with taking an item off a shelf or returning an item to a shelf.
[Zucker: 0055] At operation 308, instances in which a purchasable item is removed from a shelf or placed on a shelf can be visually identified, from the plurality of captured images, such that purchasable items removed from, but not returned to, a shelf are designated as selected for purchase; …
in response to detecting that the shopper placed the second product in the second shopping receptacle, automatically updating the second virtual shopping cart to include information associated with the second product.
Rejection is based upon the teachings and rationale applied to claim 165 and further upon the combination of Zucker-Shmueli.
In Zucker-Shmueli see at least:
[Zucker: 0016] Because this second approach can store data representing actions that add to or subtract from a virtual cart, without storing data between actions, this second approach can require significantly less data storage and computation than the first approach discussed above. The data associated with the virtual cart can also be easier to compute than for the first approach discussed above, because the operations associated with each action either add or subtract an item from the virtual cart; no sliding time windows or other operations are required for this second approach.
[Zucker: 0030] The system can also identify store items that are handled by the shoppers. When a shopper handles an item, the system can add the item to a virtual cart, which includes items to be purchased by the shopper. When the shopper returns an item to a shelf, the item can be removed from the virtual cart. Keeping track of items in this manner can allow shoppers to store their items to be purchased in a cart without having to ensure that the items are visible in the cart, and can allow shoppers to check out without having to remove the items from the cart, such as by placing them on a counter or conveyor to be scanned.
[Shmueli: 0075] … A virtual shopping cart may be updated to be associated with each determined shopping cart utilized during the shopping session. 
[Shmueli: 0187] On Step 560a, a virtual cart of the user may be updated based on the identified actions and objects. In some exemplary embodiments, the virtual cart may be updated to include objects identified by the wearable device to be picked by the user and placed in a physical shopping cart, and to exclude objects removed therefrom.
Regarding claim 179: Rejection is based upon the teachings and rationale applied to claim 165 by Zucker-Shmueli and further upon the combination of Zucker-Shmueli.
In Zucker-Shmueli see at least:
[Shmueli: 0088] Yet another technical solution is utilizing the wearable smart device for manual fulfillment of a shopping order of a customer by a picker. In some exemplary embodiments, the shopping order may comprise a list of items selected by the customer, such as in an on-line shopping platform, in a website of the retailer, or the like. A picker that picks items for the customer may wear the smart wearable device. The visual input obtained from sensors located on the wearable device to identify when the picker picks up an object and places it in a tote associated with the shopping order of the customer. A corresponding item matching the object in the list of items may automatically be marked as fulfilled. Additionally or alternatively, in response to identifying a mismatch between the object and the list of items, such as that the object is not comprised by the list of items, the picker may be alerted of the mismatch. Please note: a) For examination purposes the item was placed in the first receptacle and the picker is alerted, and b) Picker is a proxy for the customer- no difference with regards to execution.
Regarding claim 180: Rejection is based upon the teachings and rationale applied to claim 179 by Zucker-Shmueli and as further taught and/or suggested by Zucker-Shmueli. 
In Zucker-Shmueli, the system: a) recognizes the object via image capture during the picking action, b) determines there is a mismatch in that the object is not identified on the customer’s order list, c) alerts the picker (customer) and d) among the two parties involved (system and picker) the picker may or may not be aware of which item is a mismatch. It would have been obvious to try, by one of ordinary skill in the art before the effective filing date, to identify to the picker the mismatched object given the system knows the identity of the object and the picker may or may not know which object is the mismatch, and incorporate it into the system of Zucker-Shmueli since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Regarding claim 181: Rejection is based upon the teachings and rationale applied to claim 179 by Zucker-Shmueli and as further taught and/or suggested by Zucker-Shmueli: 
In Zucker-Shmueli see at least:
[0088] … The visual input obtained from sensors located on the wearable device to identify when the picker picks up an object and places it in a tote associated with the shopping order of the customer. A corresponding item matching the object in the list of items may automatically be marked as fulfilled. Please note: a) Tote can be a bag located in the physical shopping cart, and b) Marking an item on the list as fulfilled serves as a notification of proper placement.
Regarding claim 182: Rejection is based upon the teachings and rationale applied to claim 179 by Zucker-Shmueli and as further taught and/or suggested by Zucker-Shmueli:
In Zucker-Shmueli see at least:
[Shmueli: 0088] Yet another technical solution is utilizing the wearable smart device for manual fulfillment of a shopping order of a customer by a picker. In some exemplary embodiments, the shopping order may comprise a list of items selected by the customer, such as in an on-line shopping platform, in a website of the retailer, or the like. A picker that picks items for the customer may wear the smart wearable device. The visual input obtained from sensors located on the wearable device to identify when the picker picks up an object and places it in a tote associated with the shopping order of the customer. A corresponding item matching the object in the list of items may automatically be marked as fulfilled. Additionally or alternatively, in response to identifying a mismatch between the object and the list of items, such as that the object is not comprised by the list of items, the picker may be alerted of the mismatch. Please note: a) For examination purposes the item was placed in the second receptacle and the picker is not alerted, and b) Picker is a proxy for the customer- no difference with regards to execution.
[Shmueli: 0151] In some exemplary embodiments, Picker 230 may fulfill multiple orders simultaneously, one after the other, or the like. Picker 230 may obtain multiple shopping orders of different customers. The items of each shopping order may be picked and placed in a tote associated with the customer. As an example, Cart 236 may comprise three different totes (237, 238 and 239) each of which utilized to pick a shopping order of a different customer.
[Shmueli: 0219] In some exemplary embodiments, the visual input may be analyzed to automatically determine a real-time shopping cart utilized by the subject during the shopping in the store. The real-time shopping cart may be a physical cart, a shopping bag, a personal bag, a tote, one of the hands of the subject, or any other container. The real-time shopping cart may change during the shopping session. As an example, the subject may utilize different shopping bags for different types of objects, the subject may keep one or more objects in her hands before moving to the shopping cart, the subject may put one or more objects in a plastic bag before being places in the shopping cart, or the like.
Regarding claims 183 and 184: Rejections are based upon the teachings and rationale applied to claim 165 by Zucker-Shmueli, see at least Zucker: Fig. 4 (processing unit, memory). 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0178706 (Stout et al.) “System, Apparatus and Method of Item Location, List Creation, Routing, Imaging and Detection,” discloses:
[Stout: 0008] In another embodiment, a system is provided allowing a user to check out at a store, the apparatus and system comprising a mobile application allowing a user to generate a shopping list, a kiosk in wireless communication with the mobile application, the kiosk having at least one camera, the at least one camera in communication with a database of leaned images, said database continuously being updated based on prior transactions within and a processor comparing items physically present with said database of images, said processor comparing physically present items with items in said shopping list on user's mobile application, the processor comparing the items within the shopping cart to the shopping list so as to confirm items in shopping cart and/or a corresponding total payment. 
[Stout: 0075] Each kiosk includes a plurality of cameras in stereo which are programmed by linking computers to said cameras. When the computers in each bagging station are linked they will detect shopping items based on the details of the items hue-saturation-value, as well as the item's RGB, and dimensions. If an item is not detected by the camera's robotic vision and it is on the shopper's list, it will create a warning or notification for both the user and the store. Similarly if there are additional items in the user's cart or bag that are not on the user's shopping list, a warning/notification for both the user and the store will occur. This will prevent theft, and accidental over charges. The camera communicates to the application, and the application communicates to the cameras. It is a system of pure communication, and item directory.
Trax, PTO-892 Item U, “One Single Source of Shelf Truth,” discloses: in-store execution, market measurement, shelf strategy …
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 9, 2022